Opinion by
Orlady, J.,
This is a companion case to In re Account of John R. Bryne, Treasurer, etc., in which an opinion is filed this day, and is similar to it, except that this is an application for an audit of *638the account of John Q. Van Swearingen, who was a candidate for the office of judge of the court of common pleas, etc., of Fayette county; and was elected at the general election held November 5,1907, and who on December 4,1907, filed with the. clerk of the court of quarter sessions of the county a detailed' account of money contributed, received and disbursed by him, for election expenses, etc., as required by the Act of March 5, 1906, P. L. 78.
Five qualified electors petitioned the court to appoint an auditor, etc., as required by sec. 9 of the act, and after hearing on a motion to quash, etc., the court below held the act to be unconstitutional for the reason that it was in conflict with sec. 25 of art. 3 of the constitution, in that the provisions of the act relating to the filing and review of accounts filed by candidates are not sufficiently designated in the proclamation of the governor calling the special session at which this act was passed.
Under the facts in the Bryne case, we held the act to be constitutional, and the reasons therein given apply in large measure to this one, so that it is not necessary to recount them here.
Item Third in the second proclamation of the governor is as follows: “To designate the uses' to which moneys may be applied by candidates, political managers and committees in political campaigns, both for nominations and elections, and to require the managing committees and managers of all political parties to file with some designated official at the close of each campaign a detailed statement in writing, accompanied by affidavit, of the amounts collected and the purposes for which they were'expended.”
In the analysis of this item of the proclamation we are to view it as the members of the general assembly were warranted in viewing it, that is,, in the light of the whole document, together with the earlier proclamation of November 11, 1905, under which the general assembly was specially convened with á view to legislation on this and other specified subjects.
It is urged that the third item in this proclamation contains two subjects; or at least a principal and a sub-subject; for the *639purposes of this case, conceding this to be the fact, yet, the reason for the constitutional mandate prohibiting legislation on any subjects at a special session save those designated in the proclamation of the governor is fairly apparent. The purpose was that the legislators, thus unusually summoned, and the public at large should be advised, as to the general character of the legislation that could or might be constitutionally enacted at such special session. Although a governor who has decided to convene a special session of the legislature. is empowered to proclaim, to indicate, to designate the subjects for legislative consideration at such session, he cannot by his proclamation, any more than he can by his message to the same body when in regular session, prescribe or limit the manner in which or the extent to which the legislature may dispose of those subjects, which he designates in his proclamation as matters for legislative consideration. He may by proclamation in the one case, as by message in the other, suggest the lines along which in his judgment, the lawmaking body could most wisely or effectively operate. Such recommendations are in nowise restrictive of the legislative power. When, therefore, the governor, by his proclamation, couched in such language as he may select, has fairly indicated to the legislators and the people, a general subject for legislative consideration, the legislature, in special session, may lawfully deal with that subject as fully and completely as at a regular session. It is practically conceded that if the proclamation had stopped at what is called by the appellees, the first clause of “Item Third: To designate the uses to which moneys may be applied by candidates, political managers and committees in political campaigns, both for nominations and elections,” the legislature would have had fairly and properly before it the whole subject of the uses of money in political campaigns, and the legislation that followed would have been, in this respect, constitutional. Certain uses of money, expended by certain classes of persons or organizations, could have been declared lawful; other uses, by other classes or organizations, could have been prohibited, and the primary commands of the law could have been surely made effective by an enactment for the filing, auditing and *640publishing of accounts by those authorized to expend money, and the punishment of those who violated the legislative prohibition. But it is argued, because in the language following the suggested first clause referred to, the governor mentions the filing of accounts, and in that connection mentions only “managing committees and managers of political parties,” and not of candidates, he thereby cut down the dimensions of the subject previously designated, and limited the legislative power so that it could not lawfully prescribe or require the filing of any account by any person or body not specifically mentioned, described or designated in the proclamation. If this construction be sound, the governor has succeeded in practically strangling, before its birth, the very offspring he hoped to call into being through the efforts of the legislature he was summoning. The candidates are the persons most interested in the results of political campaigns, and if they may expend money at will, without being required to make public the nature and extent of their expenditures, the requirement that such accounts must be filed only by “managing committees and managers” who might neither gather nor expend any money, would simply divert the course of the stream into a channel whence it would flow unvexed by any obstruction or supervision, so that this legislative attempt to prevent the pollution of the ballot box would be destitute of sense or significance.
It is necessary that the subject be sufficiently designated in the proclamation to bring about intelligent and responsive action by the assemblymen. It is not required by the constitution that the subject be as clearly expressed in the proclamation as in the title to an act, nor is it required that the details by which the desired results may be accomplished be stated in the call, as this is necessarily a brief suggestion of a subject in such words so as reasonably to direct to it the attention of the legislative mind. This accomplished, the purpose of the constitution is fulfilled and the mission of the call is ended.
In this item, the designated subject was the lawful and unlawful use of money in political campaigns; the tribunal for ascertaining the sources from which moneys are obtained and *641the method of their disbursement; the uses to which moneys might be applied “by candidates, political managers and committees in political campaigns, both for nominations and elections.” The machinery to be adopted in supervising and restraining its improper use; and, — for legislative deliberation and conclusion, — many cognate provisions for remedying existing evils, through appropriate restrictions and penalties, all these were but details reasonably to be anticipated and resulting from the designated subject. Even if the individual, whether he be candidate, manager or committeeman, should have notice equivalent to the members of the general assembly, of the designated subject for intended legislation, each would see in the proclamation, that he is in the designated class of persons in regard to which the prospective legislation is requested.
The executive and legislative departments are designed to work to a common purpose in order to enact effective legislation. The result of this notice “to consider, with a view to legislation” on this designated subject, is the act before us.
In so far as the question involved in this case is concerned, the designation of the subject in the proclamation is sufficient and the same subject being clearly expressed in the title to the act, the order of the court below is reversed, and the record remitted to the court below with a procedendo.